     Case 16-39882           Doc 50     Filed 12/23/19 Entered 12/23/19 14:32:32                 Desc NTC Req
                                            FinMgt/DSO Page 1 of 1
Form definm13

                                     UNITED STATES BANKRUPTCY COURT
                                           Northern District of Illinois
                                                Eastern Division
                                                219 S Dearborn
                                                   7th Floor
                                               Chicago, IL 60604


In Re:
                                                             Case No. 16−39882
                                                             :
Kenneth E O'Brien                                            Chapter : 13
638 W 44th Street                                            Judge :   Donald R. Cassling
Chicago, IL 60609
SSN: xxx−xx−2614 EIN: N.A.




                         NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 13 CASES
                              OF REQUIRED DOCUMENTS FOR DISCHARGE

     Unless an approved Personal Financial Management Course Provider has notified the Court that you have
completed the course, you must file the following documents in order to receive a discharge.

            Official Form 423, Certification About a Financial Management Course. In joint cases, the form must be
completed and filed by each debtor. Please include the certificate number on Official Form 423 or attach the
certificate you received from the approved Personal Financial Management Course Provider.

    A list of "Approved Debtor Education Providers" is available at the U.S. Trustee's website at
www.justice.gov/ust/eo/bapcpa/ccde/index.htm.

         Official Form 423 is available on our website at www.ilnb.uscourts.gov/Forms/

          Debtor's Declaration Domestic Support Obligations. In joint cases, the form must be completed and filed by
each debtor. The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our
website at www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required documents, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.

If you are represented by an attorney, please contact your attorney for guidance.

If you have any questions about submitting the form, please call 312−408−5000.

                                                             FOR THE COURT

Dated: December 23, 2019                                     Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
